If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


 IRA O. KELLEY,                                                    FOR PUBLICATION
                                                                   January 14, 2021
                Plaintiff-Appellant,

 v                                                                 No. 344005
                                                                   MCAC
 GENERAL MOTORS, LLC,                                              LC No. 17-000039

                Defendant-Appellee.


Before: BOONSTRA, P.J., and TUKEL and LETICA, JJ.

LETICA, J. (concurring).

       I concur in the result only.


                                                           /s/ Anica Letica




                                              -1-